IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 47470/47471

STATE OF IDAHO,                               )
                                              )   Filed: June 15, 2020
       Plaintiff-Respondent,                  )
                                              )   Melanie Gagnepain, Clerk
v.                                            )
                                              )   THIS IS AN UNPUBLISHED
JON PIERRE LACOSTE,                           )   OPINION AND SHALL NOT
                                              )   BE CITED AS AUTHORITY
       Defendant-Appellant.                   )
                                              )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Order denying Idaho Criminal Rule 35 motions, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before HUSKEY, Chief Judge; GRATTON, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       In Supreme Court Docket No. 47470, Jon Pierre LaCoste pled guilty to possession of a
controlled substance, methamphetamine. I.C. § 37-2732(c)(1). The district court sentenced
LaCoste to a unified sentence of five years, with a minimum period of confinement of two years,
suspended the sentence, and placed LaCoste on probation. While on probation, LaCoste pled
guilty to a second charge of possession of a controlled substance, methamphetamine, I.C. § 37-
2732(c)(1), in Supreme Court Docket No. 47471, and the district court sentenced LaCoste to a
unified sentence of seven years, with a minimum period of confinement of four years, suspended
the sentence, and placed LaCoste on probation. LaCoste also admitted to violating the terms of



                                              1
his probation in Docket No. 47470, and the district court modified his terms of probation and
extended the period of probation.
       Soon after, LaCoste admitted to violating the terms of his probation in both cases. The
district court continued LaCoste on probation and added an additional term that required LaCoste
to complete in-patient treatment. Thereafter, LaCoste again admitted to violating the terms of his
probation in both cases, and the district court revoked probation and retained jurisdiction. Based
upon a report from the Idaho Department of Correction and without a hearing, the district court
relinquished jurisdiction and ordered the original sentences executed. LaCoste filed an Idaho
Criminal Rule 35 motion in each case, which the district court denied.           LaCoste appeals,
contending that the district court abused its discretion in denying his Rule 35 motions.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with LaCoste’s Rule 35 motions, we conclude
no abuse of discretion has been shown. Therefore, the district court’s orders denying LaCoste’s
Rule 35 motions are affirmed.




                                                 2